Exhibit (g) (i) (B) REYNOLDS FUNDS, INC. FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT, effective as ofJanuary, 1, 2013,to the Custody Agreement, dated as of November 6, 2008, (the "Agreement"), is entered by and between Reynolds Funds, Inc., a Maryland corporation (the "Corporation") and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the Fund and USBFS desire to amend the fees and the length of the Agreement; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Article XIII, Section 13.01, 13.02 and 13.03 shall be superseded and replaced with the following: 13.01Effective Period.This Agreement shall become effective as January 1, 2013 and will continue in effect for a period of five years. 13.02Termination.Subsequent to the five-year term, this Agreement may be terminated by either party upon giving 90 days prior written notice to the other party or such shorter period as is mutually agreed upon by the parties.Notwithstanding the foregoing, this Agreement may be terminated by any party upon the breach of the other party of any material term of this Agreement if such breach is not cured within 15 days of notice of such breach to the breaching party.In addition, the Company may, at any time, immediately terminate this Agreement in the event of the appointment of a conservator or receiver for the Custodian by regulatory authorities or upon the happening of a like event at the direction of an appropriate regulatory agency or court of competent jurisdiction 13.03Early Termination.In the absence of any material breach of this Agreement, should the Company elect to terminate this Agreement prior to the end of the five year term, the Company agrees to pay the following fees: a) All monthly fees through the life of the contract, including the repayment of any negotiated discounts; b) All fees associated with converting services to a successor service provider; c) All fees associated with any record retention and/or tax reporting obligations that may not be eliminated due to the conversion to a successor service provider; All out-of-pocket costs associated with a-c above 1 Exhibit D is hereby superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. REYNOLDS FUNDS, INC.
